 8:17-cr-00059-JMG-MDN Doc # 190 Filed: 12/22/20 Page 1 of 2 - Page ID # 463




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:17CR59

       vs.
                                                    ORDER ON APPEARANCE FOR
CHRISTINA WALKER,                                 SUPERVISED RELEASE VIOLATION

                     Defendant.


      The defendant appeared before the Court on December 22, 2020 regarding
Amended Petition for Offender Under Supervision [182].             Karen M. Shanahan
represented the defendant. Jody B. Mullis represented the government. The defendant
was advised of the alleged violation(s) of supervised release, right to retain or
appointment of counsel, and any right to a preliminary hearing in accordance with Federal
Rule of Criminal Procedure 32.1(a)(3).
      The government made an oral motion to dismiss Petition for Offender Under
Supervision [176]. The government’s oral motion to dismiss Petition for Offender Under
Supervision [176] is granted without objection.
      The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Chief U.S. District Judge John M. Gerrard in Courtroom No. 1, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 11:30 a.m. on
February 18, 2021.
      The government moved for detention based upon risk of flight and danger. The
defendant requested a detention hearing which was held. The court finds that the
defendant failed to meet her burden to establish by clear and convincing evidence that
she will not flee or pose a danger to any other person or to the community. Fed. R. Crim.
P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is granted
 8:17-cr-00059-JMG-MDN Doc # 190 Filed: 12/22/20 Page 2 of 2 - Page ID # 464




as to risk of flight and danger and the defendant shall be detained until further order of
the Court.
       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 22nd day of December, 2020.

                                                 BY THE COURT:

                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge




                                            2
